Citation Nr: 1510383	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1974 and from December 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  Service connection erectile was last denied by a rating decision dated in January 2010.  The Veteran did not appeal the denial.
 
2.  The evidence received since the January 2010 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for erectile dysfunction.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for erectile dysfunction has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for erectile dysfunction in April 2009.  The claim was denied in a January 2010 rating decision.  The Veteran was notified of the denial and his appellate rights by letter dated in January 2010.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  As a result, service connection for erectile dysfunction may now be considered on the merits only if new and material evidence has been received since the time of the January 2010 final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claim for service connection for erectile dysfunction, the evidence consisted of the Veteran's service treatment records (STRs),VA outpatient treatment reports, private treatment reports from various practitioners, and VA examination reports and opinions dated in April 1979, January 1984, June 2005, April 2007, June 2009, and December 2009.  

The STRs do not reflect any complaints, findings, or treatment for erectile dysfunction.    

The VA outpatient treatment records reflect a diagnosis of erectile dysfunction in April 2009.    

The private treatment reports and all of the VA examination reports (with the exception of the December 2009 opinion) are unrelated to treatment for erectile dysfunction.  

The December 2009 VA opinion reflects that the Veteran has a diagnosis of erectile dysfunction.  The examiner indicated that the Veteran had several risk factors for erectile dysfunction including trazadone therapy, alcohol dependence, smoking dependence, cocaine dependence, dyslipidemia, and natural aging.  She noted that extrapolating the Veteran's risk factors indicates that the Veteran's erectile dysfunction is less likely than not caused by or related to his posttraumatic stress disorder (PTSD) medication or service-connected disabilities.  

The RO denied the claim in a January 2010 rating decision.  The basis of the denial of the claim was that the evidence did not show that erectile dysfunction was related to the service-connected PTSD or active service.    

The Veteran submitted the current claim to reopen his claim for service connection for erectile dysfunction in January 2012.  Evidence associated with the claims file since the final prior denial consists of statements from two VA practitioners dated in March 2010, January 2012, and July 2013, information regarding the side effects of medications the Veteran uses to treat his PTSD, statements of the Veteran, and the Veteran's Board testimony proffered at a video conference hearing in July 2013.    

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2014).  Since the final prior decision, the Veteran has submitted evidence in the form of drug information which suggests that decreased sexual ability can result from the various medications the Veteran uses.  He also testified that he has never smoked and he does not have diabetes mellitus or a prostate disorder which can cause erectile dysfunction.  At the time of the final prior denial, the basis of the denial was at least in part predicated on the inaccurate premise that the Veteran is a smoker.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for erectile dysfunction is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for erectile dysfunction is reopened.   To that extent only, the appeal is granted.


REMAND

A remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection erectile dysfunction can be reached.  

The Veteran contends that he has erectile dysfunction as a result of three medications he uses to treat his service-connected PTSD.  He testified that he did not begin to have trouble with erectile dysfunction until he began using medications for his PTSD.  

Associated with the claims is a VA medical opinion dated in December 2009.  At that time, the VA practitioner acknowledged the Veteran's use of trazodone for his service-connected PTSD but noted that the Veteran had other risk factors, including smoking, and that it was less likely than not that the Veteran's erectile dysfunction was caused or related to his service-connected PTSD or any other service-connected disabilities.  The examiner failed to consider whether the Veteran's erectile dysfunction was aggravated by the medications he uses for his service-connected PTSD.  Moreover, the examiner indicated that smoking was at least in part responsible for the erectile dysfunction and the Veteran has testified that he is not a smoker and has never smoked in his life.  

Additionally, VA outpatient treatment reports dated through May 2009 are associated with the claims file.  The records reflect treatment for PTSD with trazodone.  However, the Veteran testified that he uses three different medications to treat his PTSD, including Prozac and Risperidone.  Statements from VA practitioners dated since May 2009 are also of record and suggest that the Veteran has ongoing treatment at VA.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether there are any additional relevant treatment records.  If any records are identified, obtain the Veteran's VA treatment records dated since May 2009.  Any other records identified by the Veteran should also be obtained.

2.  Following completion of the above, submit the Veteran's claims file to a physician who has not previously examined the Veteran with expertise in treating erectile dysfunction.  The practitioner should thoroughly review the Veteran's claims file and note such review in the examination report.  The examiner should specifically note the current medications that the Veteran uses to treat his service-connected PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by the medications he uses to treat his service-connected PTSD.  The examiner must consider the Veteran's lay statements that he had no trouble with erectile dysfunction prior to using medication to treat his PTSD.  The report of examination should include a complete rationale for all opinions expressed.  

If the examiner determines that an examination is necessary in order to render the requested opinion, the Veteran should be so scheduled.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


